Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 01/27/2021 for application number 16/675,748. Claims 1-20 have been cancelled. Claims 21-40 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 01/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10506622 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
Claims 21-40 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Choudhary et al. (US 2018/0242339 A1; hereinafter “Choudhary”)
Banerjee et al. (US 2012/0207143 A1; hereinafter “Banerjee”)
Yun et al. (US 2016/0373161 A1; hereinafter “Yun”)
Hirsch et al. (US 2009/0285167 A1; hereinafter “Hirsch”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“generating, using a processing device, a QuietIE schedule for the first transceiver and the wireless device based on a transmission parameter identifying one or more transmission times designated by a transmission protocol of a second transceiver,
wherein the second transceiver is collocated with the first transceiver and shares at least part of a transmission medium with the first transceiver, and 
wherein the QuietIE schedule identifies a plurality of quiet periods and a plurality of available periods to the wireless device; and
transmitting the QuietIE schedule to the wireless device”.
In contrast, the closest prior art, Choudhary, discloses a method comprising: identifying a wireless device communicatively coupled to a first transceiver ([0020] and FIG. 1); and  generating, using a processing device, a medium access schedule for at least the first transceiver based on identifying one or more transmission times designated by a transmission protocol of a second transceiver, the second transceiver being collocated with the first transceiver and sharing a transmission medium with the first transceiver, and the medium access schedule comprising a QuietIE schedule ([0022], [0041] – [0044]); the QuietIE schedule identifying a plurality of quiet periods and a plurality of available periods to the plurality of wireless devices ([0044], [0045], [0047] and Figs. 5 and 6). 
But Choudhary fails to disclose generating, using a processing device, a QuietIE schedule for the first transceiver and the wireless device based on a transmission parameter identifying one or more transmission times designated by a transmission protocol of a second transceiver, wherein the second transceiver is collocated with the first transceiver and shares at least part of a transmission medium with the first transceiver, and wherein the QuietIE schedule 
Banerjee discloses identifying a plurality of wireless devices communicatively coupled to a hybrid controller ([0091] and Fig. 1); generating, by the hybrid controller, a medium access schedule for the plurality of wireless devices, each with a first transceiver (WLAN) and a second transceiver (Bluetooth), based on a transmission parameter of the second transceiver (quiet period needed for Bluetooth transmission), and the medium access schedule comprising a QuietIE schedule ([0008] , [0040], [0078], and Figs. 2 and 4); and transmitting the QuietIE schedule to the plurality of wireless devices, the QuietIE schedule identifying a plurality of quiet periods and a plurality of available periods for each of the first transceiver and the second transceiver in the plurality of wireless devices ([0009], [0055], [0058], [0091], and Figs. 2 and 4). 
But in Banerjee, the hybrid controller generates the QuietIE schedule, not the electronic device with a processor and the two collocated transceivers (WLAN and BT). Thus Banerjee also fails to disclose “generating, using a processing device, a QuietIE schedule for the first transceiver and the wireless device based on a transmission parameter identifying one or more transmission times designated by a transmission protocol of a second transceiver, wherein the second transceiver is collocated with the first transceiver and shares at least part of a transmission medium with the first transceiver, and wherein the QuietIE schedule identifies a plurality of quiet periods and a plurality of available periods to the wireless device; and transmitting the QuietIE schedule to the wireless device," as claimed. 
Yun and Hirsch also do not disclose or suggest the claimed features. Therefore, claim 21 is allowable over the prior art of record. 

The same reasoning applies to claims 28 and 36 mutatis mutandis.  Accordingly, claims 21-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471